UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6770


RICHARD GRAVELY,

                  Petitioner - Appellant,

             v.

STATE OF WEST VIRGINIA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00112)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Gravely, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard   Gravely     appeals   the    district       court’s       order

accepting the recommendation of the magistrate judge and denying

his petition for a writ of coram nobis.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated     by   the   district   court.         Gravely   v.     West

Virginia,   No.    2:09-cv-00112      (S.D.W.    Va.    Apr.    15,    2009).     We

dispense    with    oral    argument     because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2